Citation Nr: 1212164	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  07-01 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to a disability rating higher than 20 percent for lumbar muscular strain.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1980 to July 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2005 of a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2008, the Veteran appeared at a hearing before a Veterans Law Judge.  A transcript of that hearing is in the Veteran's file.  Since the hearing, the Veterans Law Judge has retired from the Board.  In December 2011, the Veteran was offered the opportunity for another hearing before a Veterans Law Judge, who would decide the appeal.  As there is no record of response from the Veteran, the right to another hearing is deemed waived.

This case was previously before the Board in August 2008, when it was remanded for further development to adjudicate the claim of secondary service connection for degenerative disc disease.  As the requested development was been not completed, this case must be remanded to ensure compliance with the remand directive.  Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In May 2008, the Veteran raised the claim of service connection for degenerative disc disease of the lumbar spine secondary to the service-connected lumbar muscular strain and argued that all applicable Diagnostic Codes should be considered in any assigned disability rating.  



As a result, the Board remanded the matter for adjudication of the inextricably intertwined issue of secondary service connection.

As the claim of secondary service connection has not been adjudicated and as the Veteran is entitled to compliance with the remand directive, the matter must be remanded.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. Adjudicate the claim of service connection for degenerative disc disease of the lumbar spine to include as caused by or aggravated by the service-connected lumbar muscular strain.  

Ensure that the Veteran has received all proper notice and that any necessary development is completed to include a VA examination and VA medical opinion, if necessary to decide the claim. 

2.  On completion of the foregoing, the claim for increase should be adjudicated.  If any benefit sought remains adverse to the Veteran, then provide her and her representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


